10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:19-cv-00994-RSL Document 14-1 Filed 09/12/19 Page 1 of 2

Thomas Lether, WSBA #18089
Eric J. Neal, WSBA #31863

1848 Westlake Ave N., STE 100
Seattle, WA 98109

P: 206-467-5444 F: 206-467-5544
tlether@letherlaw.com
eneal@letherlaw.com

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 

NEW SOUTH INSURANCE COMPANY, a Cause No. 2:19-cv-00994-RSL
foreign insurer,

{PROPOSED} ORDER OF DISMISSAL
Plaintiff, OF MARGARET INOUYE

Vv.

AMANDA 8S. VARGAS, a minor child of
MARCOS TORRES, and MARIA VARGAS,
husband and wife, and the marital community
thereof, and MARGARET INOUYE, an
individual.

Defendants.

 

 

 

 

ORDER
Based on the Stipulated Motion to Dismiss Margaret Inouye, it is now, hereby:
ORDERED that Defendant Margaret Inouye is hereby dismissed from this action without

prejudice and without recovery.

_ ee fei 6 Canetke

Honorable Robert S. Lasnik

[PROPOSED] ORDER OF DISMISSAL OF ST eb
MARGARET INOUYE - 1 SEATTLE, WA 98109

P: (206) 467-5444 F: (206) 467-5544

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-00994-RSL Document 14-1 Filed 09/12/19 Page 2 of 2

Presented By:

LETHER & ASSOCIATES, PLLC

/s/ Thomas Lether

Thomas Lether, WSBA #18089
Eric J. Neal, WSBA #31863
1848 Westlake Ave N., Suite 100
Seattle, WA 98109

Telephone: (206) 467-5444
Facsimile: (206) 467-5544
tlether@letherlaw.com
eneal@letherlaw.com

Counsel for New South
Insurance Company

[PROPOSED] ORDER OF DISMISSAL OF

MARGARET INOUYE — 2

LETHER & ASSOCIATES PLLC.
1848 WESTLAKE AVENUE N, SUITE 100
SEATTLE, WA 98109
P: (206) 467-5444 F: (206) 467-5544

 
